









EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) between Flex Pharma, Inc.
a Delaware corporation (the “Company”), and William McVicar, Ph.D. (the
“Executive”) is effective as of April 5, 2017 (the “Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company desires the Executive to provide services to the Company,
and wishes to provide the Executive with certain compensation and benefits in
return for such employment services; and
WHEREAS, the Executive wishes to be employed by the Company and to provide
services to the Company in return for certain compensation and benefits;
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.EMPLOYMENT TERM. The Company hereby offers to employ the Executive beginning
on April 5, 2017 (the “Start Date”), and the Executive hereby accepts employment
by the Company, upon the terms and conditions set forth in this Agreement, until
the termination of the Executive’s employment in accordance with Section 10
below, as applicable (the “Employment Term”). The Executive shall be employed
at-will, meaning that either the Company or the Executive may terminate this
Agreement and the Executive’s employment at anytime, for any reason or no
reason, with or without Cause, without liability to the other save for wages
earned through the effective date of termination and severance compensation and
benefits provided in Section 11, as applicable.


2.POSITION & DUTIES. During the Employment Term, the Executive shall serve as
the Company’s President, Research and Development. As President, Research and
Development, the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
duties and responsibilities as the Company’s Chief Executive Officer shall
designate that are consistent with the Executive’s position as President,
Research and Development. During the Employment Term, the Executive shall use
his best efforts to perform faithfully and efficiently the duties and
responsibilities assigned to the Executive hereunder and, subject to Executive’s
time spent evaluating other business opportunities in accordance with Section 9,
devote all of the Executive’s business time (excluding periods of PTO and other
approved leaves of absence) to the performance of the Executive’s duties with
the Company.


3.LOCATION. Unless the parties otherwise agree in writing, at all times during
the Employment Term, the Executive’s principal place of business for performance
of the services under this Agreement shall be at the Company’s Boston offices,
provided, however, that the Company may from time to time require the Executive
to travel temporarily to other locations (domestic and international) in
connection with the Company’s business.


4.BASE SALARY. The Company agrees to pay the Executive a base salary (the “Base
Salary”) at an annual rate of $380,000, payable bi-monthly in accordance with
the regular payroll practices of the Company. The Executive’s Base Salary shall
be subject to review and adjustment from time to time by the Board of Directors
(the “Board”) (or a committee thereof) in its sole discretion. The base salary
as determined herein from time to time shall constitute “Base Salary” for
purposes of this Agreement.


1

--------------------------------------------------------------------------------







5.ANNUAL BONUS. For the 2017 calendar year and each full calendar year during
the Employment Term thereafter, the Executive will be eligible to earn an annual
performance bonus targeted at forty percent (40%) of the Base Salary (the
“Annual Bonus”). The Annual Bonus will be based upon the Board’s assessment of
the Executive’s performance and the Company’s attainment of targeted goals as
set by the Board in its sole discretion. The Annual Bonus, if any, will be
subject to applicable payroll deductions and withholdings. Following the close
of each calendar year, the Board will determine whether the Executive has earned
the Annual Bonus, and the amount of any Annual Bonus, based on the set criteria.
No amount of the Annual Bonus is guaranteed, and the Executive must be an
employee in good standing on the Annual Bonus payment date to be eligible to
receive an Annual Bonus; no partial or prorated bonuses will be provided if
Executive’s employment has been terminated as of such payment date. The Annual
Bonus, if earned, will be paid no later than March 15 of the calendar year
immediately following the applicable calendar year for which the Annual Bonus is
being measured. The Executive’s eligibility for an Annual Bonus is subject to
change in the discretion of the Board (or any authorized committee thereof).


6.EQUITY. In addition, it will be recommended to the Board that the Company
grant Executive an option (the “Options”) to purchase 200,000 shares of the
Company's Common Stock (subject to appropriate adjustment in the event of any
stock dividend, stock split, reverse stock split, combination or similar
recapitalization affecting the Company’s Common Stock) at a price per share
equal to the closing price for one (1) share of the Company’s Common Stock on
the date of grant. The stock option will vest over a four-year period, with 25%
of the shares of Common Stock subject to the stock option vesting on the first
anniversary of the Start Date, and the remaining 75% vesting monthly over the
subsequent three year period, subject to Executive’s continuing employment with
the Company. This option grant shall be subject to the terms and conditions of
the Company’s 2015 Equity Incentive Plan (the “Plan”), and a Stock Option
Agreement. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.


7.EMPLOYEE BENEFITS.


(a)BENEFIT PLANS. The Executive shall, in accordance with Company policy and the
terms of the applicable Company benefit plan documents, be eligible to
participate in any benefit plan or arrangement, including health, life and
disability insurance, retirement plans and the like, that may be in effect from
time to time and made available to the Company’s senior management. All matters
of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan. The Company reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion. Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.


(b)PAID TIME OFF. The Executive shall be eligible to accrue paid time off
(“PTO”) at the rate of 23 days per year in accordance with the Company’s PTO
policy. PTO is to be taken at such intervals as shall be appropriate and
consistent with the proper performance of the Executive’s duties hereunder. The
Executive will also be entitled to nine (9) paid holidays to be taken in
accordance with the Company’s holiday schedule and policy.


(c)GENERAL EXPENSE REIMBURSEMENTS. The Company will reimburse the Executive for
all reasonable business expenses that the Executive incurs in performing the
services hereunder pursuant to the Company’s usual expense reimbursement
policies and practices, following submission by the Executive of reasonable
documentation thereof. All reimbursements provided under this Agreement shall be
made in accordance with the requirements of Section 409A (as defined below) to
the extent that such reimbursements are subject to Section 409A, including, as
applicable, the requirements that (i) any


2

--------------------------------------------------------------------------------





reimbursement is for expenses incurred during the Employment Term, (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense shall be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred, and (iv) the right to reimbursement is not subject to liquidation or
exchange for any other benefit.


8.CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS. As a condition of employment,
the Executive agrees, prior to Executive’s Start Date, to execute and abide by
the Employee Confidentiality, Non-Competition and Proprietary Information
Agreement attached hereto as Exhibit A (“Confidentiality Agreement”). The
Confidentiality Agreement contains provisions that are intended by the parties
to survive and do survive termination of this Agreement.


9.NO ADVERSE INTERESTS. The Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise during the Employment Term without the written
consent of the Board. Except with the prior written consent of the Board, during
the Employment Term the Executive will not undertake or engage in any other
employment, occupation or business enterprise. Notwithstanding the foregoing,
the Company acknowledges that during the Employment Term, the Executive may (i)
serve as an officer or member of the board of directors for up to two (2)
non-profit (501(c)(3)) philanthropic organizations (unless a greater number is
approved by the Company’s Chair or CEO), (ii) serve as a member of the board of
directors for up to one (1) “for-profit” companies (unless a greater number is
approved by the Company’s Chair or CEO), and (iii) evaluate and pursue for his
own and exclusive personal benefit other business opportunities, including
receiving compensation incidental to any such evaluation. The Executive agrees
that (i) his evaluation of such other business opportunities will not interfere
with his duties and responsibilities to the Company, (ii) he will notify the
Company (the Chair, CEO or his designee) of any boards of directors on which he
serves, (iii) he will notify the Company (the Chair, CEO or his designee) of any
business opportunities to which he is devoting significant time or from which he
has or will receive compensation, and (iv) the Executive’s service on any boards
of directors or evaluation of other business opportunities shall not relieve the
Executive of any obligations to abide by the terms of the Confidentiality
Agreement, including the noncompetition and confidentiality provisions therein.


10.TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:


(a)DISABILITY. Upon the 30th day following the Executive’s receipt of notice of
the Company’s termination due to Disability (as defined in this Section);
provided that, the Executive has not returned to full-time performance of his
duties within thirty (30) days after receipt of such notice. If the Company
determines in good faith that the Executive’s Disability has occurred during the
term of this Agreement, it will give the Executive written notice of its
intention to terminate his employment.  For purposes of this Agreement,
“Disability” shall occur when the Board determines that the Executive has become
physically or mentally incapable of performing the essential functions of his
job duties under this Agreement with or without reasonable accommodation, for
ninety (90) consecutive days or one hundred twenty (120) nonconsecutive days in
any twelve (12) month period. For purposes of this Section, at the Company’s
request, the Executive agrees to make himself available and to cooperate in a
reasonable examination by an independent qualified physician selected by the
Board.


(b)DEATH. Automatically on the date of death of the Executive.




3

--------------------------------------------------------------------------------





(c)CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. For purposes of this Agreement, “Cause” shall mean, as
determined by the Board in good faith and using its reasonable judgment: (i) the
Executive’s willful failure to perform, or gross negligence in the performance
of, his material duties and responsibilities to the Company or its affiliates
which is not remedied within thirty (30) days of written notice thereof; (ii)
material breach by the Executive of any provision of this Agreement, the
Confidentiality Agreement or any other material, written agreement with the
Company or any of its affiliates which is not remedied within thirty (30) days
of written notice thereof; (iii) fraud, embezzlement or other dishonesty with
respect to the Company or any of its affiliates, taken as a whole, which, in the
case of such other dishonesty, causes or could reasonably be expected to cause
material harm to the Company or any of its affiliates, taken as a whole; (iv)
refusal to follow or implement a clear and reasonable directive of the Company
which is not remedied within thirty (30) days of written notice thereof; or (v)
any conduct by the Executive which constitutes a felony or of any other crime
involving fraud, dishonesty or moral turpitude.


(d)WITHOUT CAUSE. Upon written notice by the Company to the Executive of an
involuntary termination without Cause and other than due to death or Disability.


(e)WITH GOOD REASON. Upon Executive’s notice following the end of the Cure
Period (as defined in this Section). For purposes of this Agreement, “Good
Reason” for the Executive to terminate his employment hereunder shall mean the
occurrence of any of the following events without the Executive’s consent: (i) a
material reduction in the Executive’s Base Salary (other than an
across-the-board decrease in base salary applicable to all executive officers of
the Company); (ii) a material reduction in the Executive’s duties, authority or
responsibilities relative to the Executive’s duties, authority, and
responsibilities in effect immediately prior to such reduction; provided,
however, that the acquisition of the Company and subsequent conversion of the
Company to a division or unit of the acquiring company will not by itself result
in a diminution of Executive’s position; or (iii) the relocation of the
Executive’s principal place of employment, without the Executive’s consent, in a
manner that lengthens his one-way commute distance by fifty (50) or more miles
from his then-current principal place of employment immediately prior to such
relocation; provided, however, that, any such termination by the Executive shall
only be deemed for Good Reason pursuant to this definition if: (1) the Executive
gives the Company written notice of his intent to terminate for Good Reason
within thirty (30) days following the first occurrence of the condition(s) that
he believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and (3)
the Executive voluntarily terminates his employment within thirty (30) days
following the end of the Cure Period.


(f)WITHOUT GOOD REASON. Upon the expiration of the Transition Period (as defined
in this Section) unless otherwise provided by the Company as provided herein.
The Executive shall provide two (2) weeks’ prior written notice (the “Transition
Period”) to the Company of the Executive’s intended termination of employment
without Good Reason (“Voluntary Termination”). During the Transition Period, the
Executive shall assist and advise the Company in any transition of business,
customers, prospects, projects and strategic planning, and the Company shall
continue to pay the Executive’s Base Salary and benefits through the end of the
Transition Period. The Company may, in its sole discretion, upon five (5) days
prior written notice to the Executive, make such termination of employment
effective earlier than the expiration of the Transition Period, which shall not
constitute a termination without Cause as described in Section 10(d).




4

--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, the transfer by the Company of
Executive’s employment to any subsidiary of the Company shall not be deemed a
termination of the Executive’s employment that would entitle the Executive to
any of the payments or benefits set forth in Section 11.
11.CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time. Subject to satisfaction of
each of the conditions set forth in Section 12, the following amounts and
benefits shall be due to the Executive. Any Accrued Amounts (as defined in
Section 11(a)) shall be payable on the next regularly scheduled Company payroll
date following the date of termination or earlier if required by applicable law.


(a)DISABILITY. Upon employment termination due to Disability, the Company shall
pay or provide the Executive: (i) any unpaid Base Salary through the date of
termination and any accrued PTO; (ii) reimbursement for any unreimbursed
expenses incurred through the date of termination; and (iii) all other payments
and benefits to which the Executive may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or perquisite plan or
program or grant or this Agreement, including but not limited to any applicable
insurance benefits (collectively, “Accrued Amounts”).


(b)DEATH. In the event the Employment Term ends on account of the Executive’s
death, the Executive’s estate (or to the extent a beneficiary has been
designated in accordance with a program, the beneficiary under such program)
shall be entitled to any Accrued Amounts, including but not limited to proceeds
from any Company sponsored life insurance programs.


(c)TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s employment
should be terminated (i) by the Company for Cause, or (ii) by the Executive
without Good Reason, the Company shall pay to the Executive any Accrued Amounts
only, and shall not be obligated to make any additional payments to the
Executive.


(d)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated by the Company without Cause (and not due to
Disability or death) or by the Executive for Good Reason, then the Company shall
pay or provide the Executive with the Accrued Amounts and subject to compliance
with Section 12, the Company shall:


i.provide continued payment of the Executive’s Base Salary as in effect
immediately preceding the last day of the Employment Term (ignoring any decrease
in Base Salary that forms the basis for Good Reason), for a period of nine (9)
months following the termination date on the Company’s regular payroll dates;
provided, however, that any payments otherwise scheduled to be made prior to the
effective date of the General Release (namely, the date it can no longer be
revoked) shall accrue and be paid in the first payroll date that follows such
effective date with subsequent payments occurring on each subsequent Company
payroll date; and


ii.if the Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay that portion of the COBRA premiums that
it was paying prior to the Executive’s termination date in order to continue the
Executive’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of: (i) nine (9) months following the termination date; (ii) the date when the
Executive becomes eligible for substantially


5

--------------------------------------------------------------------------------





equivalent health insurance coverage in connection with new employment or
self-employment; or (iii) the date the Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination (such period
from the termination date through the earlier of (i)-(iii), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on the Executive’s behalf would result in a
violation of applicable law (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section, the Company shall pay the Executive on the last day of each
remaining month of the COBRA Payment Period, a fully taxable cash payment equal
to the COBRA premium for such month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to the Executive’s payment of COBRA premiums and without
regard to the expiration of the COBRA period prior to the end of the COBRA
Payment Period. Nothing in this Agreement shall deprive the Executive of his
rights under COBRA or ERISA for benefits under plans and policies arising under
his employment by the Company.


(e)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON IN CONNECTION WITH A CHANGE IN
CONTROL. If the Executive’s employment by the Company is terminated by the
Company without Cause (and not due to Disability or death) or by the Executive
for Good Reason within thirty (30) days immediately prior to a Change in Control
(as defined in the Plan), or within twelve (12) months immediately following a
Change in Control, then the Company shall pay or provide the Executive with the
Accrued Amounts and all of the benefits described in Section 11(d) above,
subject to compliance with Section 12. In addition, the Company shall provide
that all outstanding unvested equity awards granted to the Executive shall
become fully vested, subject to compliance with Section 12.


12.CONDITIONS. Any payments or benefits made or provided pursuant to Section 11
(other than Accrued Amounts) are subject to the Executive’s:


(a)compliance with the Confidentiality Agreement;


(b)delivery to the Company of an executed waiver and general release of any and
all known and unknown claims, and other provisions and covenants, in
substantially the form attached hereto as Exhibit B (which shall be delivered to
the Executive within five (5) business days following the termination date) (the
“General Release”) within 21 days of presentation thereof by the Company to the
Executive (or a longer period of time if required by law), and permitting the
General Release to become effective in accordance with its terms; and


(c)delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
effective as of the termination date.
Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive within
fifteen (15) days of the expiration of such revocation period without the
occurrence of a revocation by the Executive (or such later date as may be
required under Section 18 of this Agreement). Nevertheless (and regardless of
whether the General Release has been executed by the Executive), upon any
termination of the Executive’s employment, the Executive shall be entitled to
receive any Accrued Amounts, payable after the date of termination in accordance
with the Company’s applicable plan, program, policy or payroll procedures.
Notwithstanding anything to the contrary in this Agreement, if any severance pay
or benefits are deferred compensation under Section 409A (as defined below), and
the period during which the Executive may sign


6

--------------------------------------------------------------------------------





the General Release begins in one calendar year and the first payroll date
following the period during which the Executive may sign the General Release
occurs in the following calendar year, then the severance pay or benefit shall
not be paid or the first payment shall not occur until the later calendar year.
13.ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s heirs, executors, personal representatives,
assigns, administrators and legal representatives. Because of the unique and
personal nature of the Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives. Any such
successor or assign of the Company will be deemed substituted for the Company
under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.


14.NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Company:
Flex Pharma, Inc.
Attn: General Counsel
800 Boylston Street, Floor 24
Boston, MA 02199
(617) 874-1821 (fax)
If to the Executive:


To the most recent address of the Executive set forth in the personnel records
of the Company.
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
15.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.


16.SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


17.COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instruments. One or


7

--------------------------------------------------------------------------------





more counterparts of this Agreement may be delivered by facsimile, with the
intention that delivery by such means shall have the same effect as delivery of
an original counterpart thereof.


18.SECTION 409A.


(a)Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to Section
409A of the Internal Revenue Code (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”). Severance benefits shall not commence until the Executive has a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“separation from service”). Each installment of severance benefits is a separate
“payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the
severance benefits are intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and the Executive is, upon separation from service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death. The parties acknowledge that the exemptions from application of Section
409A to severance benefits are fact specific, and any later amendment of this
Agreement to alter the timing, amount or conditions that will trigger payment of
severance benefits may preclude the ability of severance benefits provided under
this Agreement to qualify for an exemption.


(b)It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
Internal Revenue Service pursuant to Section 409A of the Code to payments made
pursuant to this Agreement.


19.REPRESENTATIONS. The Executive represents and warrants to the Company that
the Executive has the legal right to enter into this Agreement and to perform
all of the obligations on the Executive’s part to be performed hereunder in
accordance with its terms and that the Executive is not a party to any agreement
or understanding, written or oral, which could prevent the Executive from
entering into this Agreement or performing all of the Executive’s obligations
hereunder. The Executive further represents and warrants that he has been
advised to consult with an attorney and that he has been represented by the
attorney of his choosing during the negotiation of this Agreement, that he has
consulted with his attorney before executing this Agreement, that he has
carefully read and fully understand all of the provisions of this Agreement and
that he is voluntarily entering into this Agreement.


20.WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


21.SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and the Executive which by their express terms or clear intent survive
termination of the Executive’s employment with the Company, including, without
limitation, the provisions of Sections 8 and 11 through 27, inclusive of this
Agreement, will survive termination of the Executive’s employment with the
Company, and will remain in full force and effect according to their terms.




8

--------------------------------------------------------------------------------





22.AGREEMENT OF THE PARTIES. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. Neither the Executive nor the Company
shall be entitled to any presumption in connection with any determination made
hereunder in connection with any arbitration, judicial or administrative
proceeding relating to or arising under this Agreement.


23.INTEGRATION. This Agreement, together with the Confidentiality Agreement and
any documents or agreements relating to the Options, contains the complete,
final and exclusive agreement of the parties relating to the terms and
conditions of the Executive’s employment and the termination of the Executive’s
employment, and supersedes all prior and contemporaneous oral and written
employment agreements or arrangements between the parties.


24.AMENDMENT. This Agreement cannot be amended or modified except by a written
agreement signed by the Executive and a duly authorized officer of the Company.


25.WAIVER. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the wavier is claimed, and any waiver or any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.


26.CHOICE OF LAW. This Agreement shall be construed and interpreted in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to its conflict of laws principles.
  
27.DISPUTE RESOLUTION. To ensure the rapid and economical resolution of disputes
that may arise in connection with the Executive’s employment with the Company,
the Executive and the Company both agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, the Executive’s employment with the Company,
or the termination of the Executive’s employment from the Company, will be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted in Boston, Massachusetts by JAMS, Inc. (“JAMS”) or its successors.
Both the Executive and the Company acknowledge that by agreeing to this
arbitration procedure, each waives the right to resolve any such dispute through
a trial by jury or judge or administrative proceeding. Any such arbitration
proceeding will be governed by JAMS’ then applicable rules and procedures for
employment disputes, which can be found at
http://www.jamsadr.com/rules-clauses/, and which will be provided to the
Executive upon request. In any such proceeding, the arbitrator shall: (i) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Executive and the Company each
shall be entitled to all rights and remedies that either would be entitled to
pursue in a court of law; provided, however, that in no event shall the
arbitrator be empowered to hear or determine any class or collective claim of
any type. Nothing in this Agreement is intended to prevent either the Company or
the Executive from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration pursuant to applicable law.
The Company shall pay all filing fees in excess of those which would be required
if the dispute were decided in a court of law, and shall pay the arbitrator’s
fees and any other fees or costs unique to arbitration.




9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.
Flex Pharma, Inc.


By:    /s/ Christoph Westphal    
Name: Christoph Westphal
Title: President and CEO


Date:    March 29, 2017


WILLIAM McVICAR


/s/ William McVicar    
Date:    March 29, 2017


10

--------------------------------------------------------------------------------





Exhibit A
Form of Employee Confidentiality, Non-Competition and Proprietary Information
Agreement


11

--------------------------------------------------------------------------------





Exhibit B
Form of General Release






12